ACCEPTED
                                                                                      03-07-00036-CV
                                                                                             3717666
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  1/9/2015 3:17:43 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                               NO.03-07-00036-                        FILED IN
                                                               3rd COURT OF APPEALS
                                    CV                             AUSTIN, TEXAS
                                                               1/9/2015 3:17:43 PM
                                                                 JEFFREY D. KYLE
 Mohammad Hadi Gharbi, aka A. H. Gharbi and Mike             Gharbi,  Appellant//
                                                                       Clerk
                Majid Hemmasi, Cross Appellant

                                       v.

 Majid Hemmasi, Appellee//Mohammad Hadi Gharbi aka M. H. Gharbi and
                     Mike Gharbi, Cross-Appellee

    FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
 NO. 279,045; HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


       UNOPPOSED MOTION TO REINSTATE PENDING APPEAL


      1.    Appellant/Cross-Appellee Mohammad Hadi Gharbi filed a chapter 11

bankruptcy petition on June 2, 2008, being Case No. 08-11023-TMD, In Re

Mohammad H. Gharbi and Fatemeh Gharbi, in the United States Bankruptcy

Court for the Western District of Texas, Austin Division (the “Bankruptcy Case”).

Pursuant to 11 U.S.C. §362, the pending appeal was stayed.

      2.    The chapter 11 case was subsequently converted to a chapter 7 case.

C. Daniel Roberts (“Trustee”) is the duly appointed chapter 7 bankruptcy trustee

for the Bankruptcy Case. A true and correct copy of the Order Combined With

Notice evidencing the filing of the Bankruptcy Case, conversion of the case to a
chapter 7 proceeding and appointment of C. Daniel Roberts as Trustee is attached

hereto as Exhibit A and incorporated herein by reference for all purposes.

      3.     Pursuant to 11 U.S.C. §541, property of the bankruptcy estate includes

all legal or equitable interests of the debtor in property as of the commencement of

the bankruptcy case. Pursuant to 11 U.S.C. §704, it is Trustee’s duty to administer

property of the bankruptcy estate. Accordingly, Trustee “stepped into the shoes”

of the Appellant/Cross-Appellee in the appeal.

      4.     On May 27, 2010, the Court issued its Memorandum Opinion

confirming that the appeal was stayed. The Memorandum Opinion provides that

any party may file a motion to reinstate upon the occurrence of an event that would

allow the appeal to proceed.

      5.     On December 4, 2014, the Bankruptcy Court signed and docketed an

agreed order modifying the automatic stay (“Agreed Order Modifying Stay”) to

allow the appeal to continue.      A true and correct copy of the Agreed Order

Modifying Stay is attached hereto as Exhibit B and incorporated herein by

reference for all purposes.

      6.     All briefs were previously timely filed in the appeal. The parties

previously waived oral argument.

      WHEREFORE, PREMISES CONSIDERED, C. Daniel Roberts, Trustee,

the Appellant/Cross-Appellee in the above captioned and numbered appeal by
                     CERTIFICATE OF CONFERENCE

      By my signature above, I, C. Daniel Roberts, hereby certify that I have
conferred with Majid Hemmasi, Appellee/Cross-Appellant, and his counsel, Roy
O. Smithers and J. Bruce Bennett; they do not oppose the relief requested in this
Motion.


                        CERTIFICATE OF SERVICE

      By my signature above, I, C. Daniel Roberts, hereby certify that on the 8th
day of January, 2015, a true and correct copy of the foregoing document was
served upon the following parties by regular first class mail.

Roy O. Smithers                          J. Bruce Bennett
Law Offices of Roy O. Smithers, P.C.     CARDWELL, HART & BENNETT
4200A Manchaca Road                      L.L.P.
Austin, Texas 78704                      807 Brazos Ste 1001
COUNSEL FOR Majid Hemmasi,               Austin, Texas 78701
Appellee/Cross-Appellant                 COUNSEL FOR Majid Hemmasi,
                                         Appellee/Cross-Appellant